UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6084



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILL HAMILTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-96-679)


Submitted:   May 31, 2000                  Decided:   June 28, 2000


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Will Hamilton, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following his guilty plea, Will Hamilton was convicted of

possession with intent to distribute cocaine base in violation of

21 U.S.C.A. § 841(a)(1) (West 1999).       On March 25, 1998, the

district court sentenced him to 188 months in prison.    This court

affirmed the district court’s judgment.      See United States v.

Hamilton,    178 F.3d 1287, 1999 WL 253817 (4th Cir. Apr. 29, 1999)

(unpublished).    Hamilton now attempts to file a second direct

criminal appeal pursuant to 18 U.S.C.A. § 3742 (West 1985 and Supp.

2000).   We lack jurisdiction to consider the merits of the appeal,

however, because it is untimely. Criminal defendants have ten days

from the entry of the judgment or order at issue to file a notice

of appeal.    See Fed. R. App. P. 4(b).   The appeal periods estab-

lished by Rule 4 are mandatory and jurisdictional.   See Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978). Hamilton

filed his notice of appeal in January 2000, nearly two years out-

side the appeal period.   Hamilton’s untimely appeal deprives this

court of jurisdiction to consider its merits. We therefore dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                  2